Citation Nr: 1107643	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-21 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for arthralgias.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2009 rating decision of the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied service connection for arthralgias.  

It is noted that in a March 2008 rating decision, the RO granted 
service connection for glaucoma and cataracts and assigned a 10 
percent disability evaluation, effective January 24, 1997.  Also, 
in the May 2009 rating decision, the RO increased the Veteran's 
disability evaluation for his service-connected glaucoma and 
cataracts to 30 percent disabling, effective March 18, 2008.  A 
notice of disagreement was submitted in October 2008 regarding 
the eye disability and a statement of the case was issued as to 
the eye disability in May 2009.  The record reflects that the 
Veteran submitted a VA Form 9 in June 2009 did not indicate that 
the Veteran wanted to appeal the rating for the eye disability.  
In statement received at the RO in May 2010, the Veteran 
indicated that he did not wish to appeal the issue of a higher 
rating for glaucoma.  As such that issue is not in appellate 
status and will not be further addressed.  

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By way of procedural background, the Veteran filed an informal 
claim for service connection for arthralgias in October 2008.  In 
a May 2009 rating decision, the RO denied service connection for 
arthralgias.  In June 2009, the Veteran submitted a VA Form 9, 
indicating that he wished to appeal the issue of service 
connection for arthralgias.  

Based upon the evidence of record, the Board has liberally 
construed the June 2009 VA Form 9 from the Veteran as a notice of 
disagreement (NOD) with regards to the May 2009 rating decision.  
The Court has held that, where the record contains a notice of 
disagreement as to an issue, but no statement of the case (SOC), 
the issue must be remanded to the originating agency to issue a 
statement of the case and to provide the Veteran an opportunity 
to perfect the appeal.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  The Board finds that a remand is required as to this 
issue.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:


1.  Issue a statement of the case (SOC) to 
the Veteran addressing the issue of 
entitlement to service connection for 
arthralgias.  The Veteran must be advised 
of the time limit in which he may file a 
Substantive Appeal.  Then, only if the 
appeal is timely perfected, should the 
issue be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  After conducting any additional 
development, readjudicate the claims 
currently on appeal.  If the benefits 
sought on appeal are not granted, the 
Veteran should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


